Title: To John Adams from John Kean Dayton, 15 February 1825
From: Dayton, John Kean
To: Adams, John


				
					Honored & Dear Sir
					Boston 16th. February 1825
				
				I can not refrain from addressing a few congratulatory lines, on the occasion of your Son, being appointed to the high and important Office, that you once filled, much to the honor of our beloved CountryIn this event, millions of the descendants of those who were in former years ruled by your wisdom will rejoice—May you Honored Sir, long continue to live & witness our nations gratitude, and when, at last it shall please the Almighty ruler, to call you from this to another and a better world, the name of Adams will remain, deeply engraven on the minds of every true American of every sincere lover of his Country—With the highest sentiments of respect / I am Honored & Dear Sir / Your obedient / and humble Servant
				
					John Kean Dayton
				
				
			